ANDERSON, PAUL H., Justice
(concurring in pgrt, dissenting in part).
I agree with the majority that the doctrine of. primary-assumption of risk does not preclude liability for negligent operation of a snowmobile. I also agree with the majority that the district court did not abuse its discretion in declining to instruct the jury on the emergency rule. But, I disagree with the majority’s conclusion on the issue of the district court’s ability to reconcile the jury’s special verdict form. Because I would hold that the district court did not abuse its discretion in reconciling the jury’s answers on its special verdict form, I dissent in part.
McFarland argues that he is entitled to a new trial because the district court improperly reconciled the jury’s special verdict form. The jury found both Daly and McFarland negligent (Questions 1 and 3), and that only McFarland’s negligence was a direct cause of the accident (Questions 2 and 4). But, in response to Question 5, the jury apportioned fault “as a direct cause of the accident.” The jury apportioned 70 *128percent of the fault to McFarland and 30 percent to Daly.1 The court reconciled the special verdict answers as follows:
The Jury returned its Special Verdict annexed hereto as Exhibit 1, finding the Defendant negligent and that his negligence was a direct cause of injury, to Plaintiff. Plaintiff was found negligent, but his negligence was not a direct cause of his injuries. Accordingly, although the jury completed responses to the comparative fault question, as instructed by the Special Verdict form, the Court finds that no fault comparison was legally required or necessary and that no fault reduction would be appropriate.
In other words, the court concluded that because the jury in its answer to Question 4 had determined Daly’s negligence was not a direct cause of the accident, the jury’s answer to Question 5 apportioning 30 percent of fault to Daly was superfluous.
We have said that district courts have an obligation to attempt to reconcile an inconsistent jury verdict because of Seventh Amendment concerns. Bigham v. J.C. Penney Co., 268 N.W.2d 892, 897 (Minn.1978). More specifically, we have said the Seventh Amendment “requires that ‘[wjhere there is a view of the case that makes the jury’s answers to special interrogatories consistent, they must be resolved that way.’ ” Id. at 897 (quoting A. & G. Stevedores v. Ellerman Lines, 369 U.S. 355, 364, 82 S.Ct. 780, 7 L.Ed.2d 798 (1962)). We have also said “ ‘a special verdict form is to be liberally construed to give effect to the intention of the, jury and on appellate review it is the court’s responsibility to harmonize all findings if at all possible.’ ” Dunn v. Nat’l Beverage Corp., 745 N.W.2d 549, 555 (Minn.2008) (quoting Kelly v. City of Minneapolis, 598 N.W.2d 657, 662 (Minn.1999)). “The test is whether the answers can be reconciled in any reasonable manner consistent with the evidence and its fair inferences.” Reese v. Henke, 277 Minn. 151, 155, 152 N.W.2d 63, 66 (1967). A jury’s answer to a reconcilable “special verdict form can be set aside only if no reasonable mind could find as did the jury.” Domtar, Inc. v. Niagara Fire Ins. Co., 563 N.W.2d 724, 734 (Minn.1997). Thus, whenever possible, a special verdict form should be read liberally by the court to effectuate the intent of the jury. .
Typically, district courts facing a potentially inconsistent verdict form have two options when construing the form: (1) “exercising their own powers of interpretation”; or (2) “in effect partially directing a verdict, where it is deemed that a jury’s response must be changed as a matter of law.” Meinke v. Lewandowski, 306 Minn. 406, 412, 237 N.W.2d 387, 391-92 (1975) (internal citations omitted). If a court follows the first option, we give wide discretion to any interpretive choice made by the court. We have made clear “[i]f the answers to special verdict questions can be reconciled on any theory, the verdict will not be disturbed.” Hauenstein v. Loctite Corp., 347 N.W.2d 272, 275 (Minn.1984). If the court chooses the second option, the court does so pursuant to the same authority by which it may grant judgment notwithstanding the verdict-when the evidence requires the change as a matter of law. Orwick v. Belshan, 304 Minn. 338, 343, 231 N.W.2d 90, 94 (1975); see Reese, 277 Minn. at 156, 152 N.W.2d at 67. In Reese, we held that even though causation is normally a fact issue for the jury, when a jury has found negligence, the court may hold, as a matter of law, that the negligence was a cause of the injury when the court believes that reasonable minds could *129come to no other conclusion. 277 Minn. at 156, 152 N.W.2d at 67.
McFarland argues that the district court erred by changing the jury’s answers on the special verdict form because the answers to Questions 4 and 5 are directly contradictory. He asserts that Question 4 says that Daly’s negligence was not a direct cause of the accident while Question 5 says that 30 percent of the accident was directly caused by Daly’s negligence. McFarland claims that because the jury’s answers to Questions 4 and 5 are inconsistent, the court committed error as a matter of law, and he is entitled to a new trial. Daly counters that the court properly reconciled the jury’s answers on the special verdict form, given the court’s strong obligation to give effect to the intention of the jury. In reaching this conclusion, Daly contends the jury’s answers to Questions 1 through 4 are consistent when read together, and the jury had already determined that Daly’s negligence was not a direct cause of the accident. Thus, Daly asserts that the court can read the jury’s answer to Question 5 as apportioning “negligence” rather than determining “direct cause.”
I conclude no matter how we read the jury’s special verdict form in this case, the jury unquestionably believed McFarland’s negligence to be either 70 percent or 100 percent responsible for the accident. Under no circumstance could the special verdict answers be interpreted to mean that McFarland was not causally negligent. Thus, the relevant question is whether the district court committed error as a matter of law by assigning 100 percent of the fault to McFarland.
The district court determined that the jury intended to assign 100 percent of the responsibility for the accident to McFarland. I conclude there is sufficient evidence to support this conclusion. During the giving of the jury instructions, specifically when discussing Question 5, the court said: “Question 5, if they were both negligent or — it doesn’t matter — what amount of negligence of 100% do you attribute to the defendant and the plaintiff?” In part based on the directive given by the court itself, the court made its findings of fact that in its answer to Question 5, the jury had apportioned fault but not cause. The court said, “Plaintiff was found negligent, but his negligence was not a direct cause of his injuries.” Not only is this finding supported by the record, it is appropriate given our requirement that the district court must reconcile the verdict if at all possible. Thus, I do not believe the court abused its discretion in doing so here.
As we said in Haugen:
[Wjhere the jury concludes that a defendant was negligent but that the negligence was not a direct cause of plaintiffs injuries ... determining whether the special verdict answers are inconsistent generally does not involve a question of law. Determining whether an explanation exists that reconciles the answers depends in significant part upon the credibility of witnesses and the probative force and character of the evidence introduced, factors often not adequately portrayed in the record and generally 'within the discretion of the trial court.
Haugen, 379 N.W.2d at 531. Our case law and the record support affirming the conclusion made by the district court — the court which is undoubtedly in the best position to know what question the jury was responding to when it allocated fault. This conclusion is especially so because the court read the jury instructions to the jury and described the manner in which the jury should evaluate the evidence. Therefore, I would conclude the district court did not abuse its discretion in reconciling the jury’s special verdict form and would *130affirm the denial of McFarland s motion for judgment as a matter of law.

. The special verdict form is set out in detail as part of the majority’s opinion.